Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present invention may provide a robot that can recognize movement of at least one of video call participants, and can operate according to the recognized movement, and a method for operating the same.
The prior art of record in combination or alone fails to disclose or suggest these elements of independent claims 1, 11, 17 in combination with other elements.  For example independent claim 1 has claim limitations such as receiving image data from a video call counterpart robot, the image data including information of a video call counterpart that uses the video call counterpart robot; detecting movement of the video call counterpart based on the received image data; removing, from the detected movement of the video call counterpart, information corresponding to movement of a user; and determining motion of the robot corresponding to the detected movement of the video call counterpart having the removed information corresponding to movement of the user.  Independent claim 11 has claim limitations such as a communication device configured to transmit and receive data with a video call counterpart robot, the received data includes image data of a video call counterpart that uses the video call counterpart robot; a display configured to display an image based on the received data; and a controller configured to: detect movement of the video call counterpart based on the received image data, remove, from the detected movement of the video call counterpart, information corresponding to movement of a user, and determine motion of the robot for responding to the detected movement of the video call counterpart having the removed information corresponding to movement of the 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2018/0376073A1) to Shi discloses remote communication method, remote communication system, and autonomous movement device which teaches: 
--(US 2016/0379107A1) to Li et al. discloses human-computer interactive method on artificial intelligence and terminal device which teaches: [0188] In addition, the above intelligent robot has a new multimodal information interaction (vision, audition, touch, smell and/or natural language communication and feedback). The intelligent robot serves in the home environment, and acts as an intelligent bridge among family users, intelligent devices, information and services. The main functions of the intelligent robot may satisfy the requirements such as communication, emotion accompanying, monitoring, information providing, helping and education in the home. FIG. 6 is a schematic diagram illustrating an interaction via a screen of an intelligent robot according to an embodiment of the present disclosure. As shown in FIG. 6, the intelligent robot may perform multimodal 
--(US PAT: 7,123,285) to Smith et al. discloses teleconferencing robot with swiveling video monitor which teaches: A teleconferencing robot for enabling a remote conferee to project a sense of presence into a group meeting. The teleconferencing robot includes: a base; a video monitor movably mounted to the base for receiving and displaying an image of the remote conferee; an attention getting device for getting the attention of conferees in the group meeting; a control device mounted on the base for moving the video monitor and actuating the attention getting device in response to an input control signal derived from a remote signal generated by the remote conferee and sending an outgoing data signal to the remote conferee providing feedback to the remote conferee from the robot; and the video monitor and attention getting device move in response to the input control signal to enable the remote conferee to project a sense of presence into the group meeting, and to confirm the movement by the outgoing data signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651